Gbay, C. J.
The acts, relied on to charge the defendant as accessory before the fact, consisting.of letters written elsewhere for the purpose of assisting in passing the forged check, but received in the county of Suffolk and having effect there, those acts *311were in intendment of law committed in the county of Suffolk, and might be so alleged in the indictment. Gen. Sts. c. 168, §§ 4, 5. Commonwealth v. Blanding, 3 Pick. 304. Commonwealth v. Gillon, 2 Allen, 502. Commonwealth v. Smith, 11 Allen, 243. Commonwealth v. Macloon, 101 Mass. 1. The instructions on this point were apt and sufficient.
The letters of the witness Cooper were incompetent as independent evidence. They were not offered to contradict Cooper. And the extent to which they should be admitted for the pur pose of affecting the credibility of Phippen was within the dis cretion of the presiding judge, and not a subject of exception.

Exceptions overruled.